NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

GEORGE STANFORD PIERCE, JR.,                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D18-319
                                             )
AMY PIERCE,                                  )
                                             )
              Appellee.                      )
                                             )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas Ramsberger, Judge.

Jane H. Grossman, St. Petersburg, for
Appellant.

Peyton Mullin and Alexa Saab of Meros,
Smith, Lazzara, Brennan & Brennan, P.A.,
St. Petersburg, for Appellee.

PER CURIAM.

              Affirmed. See Sun Harbor Homeowners' Ass'n v. Bonura, 95 So. 3d 262,

265 (Fla. 4th DCA 2012) (recognizing that pursuant to Florida Rule of Appellate

Procedure 9.600(a), the circuit court has concurrent jurisdiction with the appellate court

during the pendency of review before the record is docketed to render orders on

procedural matters relating to the case).


CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.